FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                          APRIL 14, 2021
                                                                    STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2021 ND 66



State of North Dakota,                                  Plaintiff and Appellee
      v.
Arnold Nudah Rennie,                                Defendant and Appellant



                                No. 20200307

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Thomas J. Schneider, Judge.

AFFIRMED.

Per Curiam.

Julie A. Lawyer, Burleigh County State’s Attorney, Bismarck, ND, for plaintiff
and appellee.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                              State v. Rennie
                               No. 20200307

Per Curiam.

[¶1] Arnold Rennie appeals from a criminal judgment entered after a jury
found him guilty of gross sexual imposition and corruption of a minor.

[¶2] On appeal, Rennie argues the district court abused its discretion when it
denied his motion to dismiss based on alleged Rule 16, N.D.R.Crim.P.,
discovery violations by the State. We conclude the district court did not abuse
its discretion in denying Rennie’s motion to dismiss. We summarily affirm
under N.D.R.App.P. 35.1(a)(4).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1